Citation Nr: 1039245	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  03-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for diabetic neuropathy in the median nerve of the right (major) 
upper extremity.  

2.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetic neuropathy in the median nerve of the left (minor) 
upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
September 1966 to September 1969, to include duty in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The case was remanded in March 2007 for additional development, 
to include consideration of a record-raised claim to reopen a 
previously denied claim of entitlement to service connection for 
bilateral carpal tunnel syndrome.  All of the actions required by 
the remand were not complied with, and unfortunately, further 
development is required before the Board may review the claims on 
appeal.  

The Veteran had a hearing before a Veterans Law Judge (Judge) in 
January 2004.  This Judge has since retired from the Board, and 
the Veteran has indicated that he does not want a new hearing 
with a different Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In October 1998, the Veteran was denied service connection for 
bilateral carpal tunnel syndrome.  The decision was not appealed, 
is final, and is not currently ripe for appellate review.  
Subsequent to the 1998 rating action, July 2002 and December 2004 
physical examination reports were received, and opinions 
appearing to link carpal tunnel syndrome to service were included 
in these reports.  The Board, in remanding the claims for a 
higher rating for diabetic neuropathy, determined that the record 
had raised a claim to reopen a claim for service connection for 
bilateral carpal tunnel syndrome, and that the claims for an 
increase in rating for diabetic neuropathy could not be 
adjudicated until there was final resolution on the claim to 
reopen (as they are inextricably intertwined).  The Board 
remanded the claim so that appropriate notice could be given to 
the Veteran regarding his claim to reopen, and so that the claim 
to reopen could be adjudicated in the first instance.  

Unfortunately, it does not appear as if the Board's remand was 
complied with in its entirety.  A supplemental statement of the 
case (SSOC) was issued in January 2010, which purported to deny 
service connection for bilateral carpal tunnel syndrome.  The 
issue was not phrased as a petition to reopen a previously denied 
claim, no rating decision was issued, and potentially misleading 
appellate rights were furnished to the Veteran as part of the 
SSOC.  Furthermore, the Board directed that all required actions 
under the Veterans Claims Assistance Act of 2000 (VCAA) be 
satisfied prior to de novo review; however, the Veteran was not 
informed as to how he may substantiate a claim to reopen a 
previously denied claim, as is required by judicial precedent.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As this is the case, the Board must conclude that the mandates of 
the 2007 remand have not been complied with in the entirety.  A 
remand by the Board confers upon an appellant the right to VA 
compliance with the instructions of the remand, and imposes on 
the Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, 
the Veteran was not afforded information on how he may 
substantiate a claim to reopen, and he was not informed of his 
appellate rights following issuance of the supplemental statement 
of the case.  Indeed, the SSOC misidentified the petition to 
reopen a claim for entitlement to service connection for carpal 
tunnel syndrome as being in appellate status, when this is not 
the case.  Although a broad description of the appeal process was 
provided, the instructions in the SSOC were misleading as to 
whether the Veteran needed to file a notice of disagreement 
should he disagree with the determination made in the SSOC on 
carpal tunnel syndrome specifically (which is an initial 
unfavorable action on the claim to reopen).  Given the misleading 
and general phrasing in the SSOC (as well as the lack of a rating 
decision), it is reasonable to conclude that the Veteran is not 
aware of his right to appeal the adverse determination with 
regard to the claim to reopen a claim for service connection for 
bilateral carpal tunnel syndrome.  Furthermore, the Veteran has 
not been informed as to what is necessary to substantiate a 
petition to reopen.  Thus, remedial action is required.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  In this regard, the Veteran 
is to be informed that the record has raised 
a petition to reopen a previously denied 
claim for entitlement to service connection 
for bilateral carpal tunnel syndrome, and he 
is to be provided information as to how he 
may substantiate a claim to reopen a 
previously denied claim (pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006)).  

2.  Following this notice, the petition to 
reopen a previously denied claim for 
entitlement to service connection for 
bilateral carpal tunnel syndrome is to be 
adjudicated.  A rating decision should be 
issued following this determination.  Should 
the action be unfavorable, the Veteran is to 
be informed that his claim is not in 
appellate status, and that if he should wish 
to pursue an appeal, that a notice of 
disagreement should be filed within the 
appropriate time period.  

3.  The Veteran is reminded that his claims 
for entitlement to higher ratings for 
neuropathy in the upper extremities are in 
appellate status; however, the Board cannot 
adjudicate the claims until initial 
adjudicate has taken place with respect to 
the petition to reopen the claim for 
entitlement to service connection for 
bilateral carpal tunnel disorder.  
Nonetheless, should the Veteran have any 
additional treatment records for his 
neuropathy, they should be identified and 
copies should be obtained and added to the 
record, and the claims for an increase should 
be re-adjudicated (with consideration of 
carpal tunnel syndrome should that claim be 
granted, or be placed on appeal) 

4.  If any appealed claim is adjudicated in 
a manner that is less than fully favorable, 
an appropriate supplemental statement of the 
case should be issued prior to forwarding the 
claim to the Board for final disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

